Certiorari by Federal Refrigerator Manufacturing Company, respondent, against Nonie E. Crowley as clerk of the board of review for the city of Waukesha and as city clerk of said city, appellant, to review an action of the board of review affirming an assessment against certain personal property of respondent.  Writ issued October 20, 1947.  Judgment entered December 17, 1947, reversing the board of review and setting aside the assessment. *Page 533 
Respondent entered into a written lease with American Express Field Warehouse Corporation, leasing a certain portion of its premises for warehouse purposes.  Respondent stored therein merchandise in the original package belonging to it under the usual terms and conditions of warehousing, for which warehouse receipts were issued to a bank to secure a loan made by the bank to respondent.  Respondent claims the property so stored is not taxable under sec. 70.11(37), Stats.
The members of the court are equally divided upon this appeal, Mr. Justice FAIRCHILD, Mr. Justice WICKHEM Mr. Justice HUGHES being of the opinion the judgment should be reversed, and Mr. Chief Justice ROSENBERRY, Mr. Justice FRITZ, and the writer being of the opinion the judgment should be affirmed.  Under the rule the judgment appealed from is affirmed.
By the Court. — Judgment affirmed.